                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS


 GHASSAN ALASAAD, NADIA                           )
 ALASAAD, SUHAIB ALLABABIDI, SIDD                 )
 BIKKANNAVAR, JÉRÉMIE DUPIN,                      )
 AARON GACH, ISMAIL ABDEL-RASOUL                  )
 AKA ISMA’IL KUSHKUSH, DIANE                      )
 ZORRI, ZAINAB MERCHANT,                          )
 MOHAMMED AKRAM SHIBLY, AND                       )
 MATTHEW WRIGHT,                                  )
                                                  )   Civil Action No. 17-cv-11730-DJC
        Plaintiffs,                               )
                                                  )   Hon. Denise J. Casper
                v.                                )
                                                  )
 KEVIN K. MCALEENAN, ACTING                       )
 SECRETARY OF THE DEPARTMENT OF                   )
 HOMELAND SECURITY, IN HIS                        )
 OFFICIAL CAPACITY; JOHN P.                       )
 SANDERS, CHIEF OPERATING OFFICER                 )
 AND SENIOR OFFICIAL PERFORMING                   )
 THE FUNCTIONS AND DUTIES OF THE                  )
 COMMISSIONER OF U.S. CUSTOMS                     )
 AND BORDER PROTECTION, IN HIS                    )
 OFFICIAL CAPACITY; AND MARK A.                   )
 MORGAN, ACTING DIRECTOR OF U.S.                  )
 IMMIGRATION AND CUSTOMS                          )
 ENFORCEMENT, IN HIS OFFICIAL                     )
 CAPACITY,

        Defendants.



           DEFENDANTS’S RESPONSE TO PLAINTIFF’S SUPPLEMENTAL
               STATEMENT OF UNDISPUTED MATERIAL FACTS

       125.1. On July 6, 2019, Suhaib Allababidi arrived at the Toronto airport for a flight to

Dallas. Exh. 53 (7/11/19 Allababidi Dec.) at ¶ 1. He traveled with a smartphone and a laptop. Id.
at ¶¶ 3-4, 7-8. At the Toronto preclearance area, U.S. Customs and Border Protection (“CBP”)

searched both Allababidi’s phone and laptop. See id. at ¶¶ 3-10.

       Defendants’ Response: No dispute.

Dated: July 15, 2019                                Respectfully submitted:


                                                    JOHN R. GRIFFITHS
                                                    Director, Federal Programs Branch

                                                    DIANE KELLEHER
                                                    Assistant Director, Federal Programs Branch

                                                    MARSHA STELSON EDNEY
                                                    Senior Trial Counsel

                                                    /s/ Michael Drezner
                                                    Trial Attorney
                                                    U.S. DEPARTMENT OF JUSTICE
                                                    Civil Division/Federal Programs
                                                    T: (202) 514-4505
                                                    Email: Michael.Drezner@usdoj.gov

                                                    Attorneys for Defendants
